      Case 6:21-cv-01067-DDC-GEB Document 16 Filed 08/23/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


JENIFER A. VANHORN,                             )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )      Case No. 21-1067-DDC-GEB
                                                )
UNITED STATES POSTAL SERVICE,                   )
                                                )
                     Defendant.                 )
                                                )

                  ORDER GRANTING MOTION TO STAY AND
          RESCINDING PROVISIONAL APPOINTMENT OF COUNSEL

       This employment discrimination case is before the Court on two issues: 1)

Defendant’s Unopposed Motion to Stay Issuance of an Initial Order, Discovery, and other

scheduling (ECF No. 14), and 2) the provisional appointment of attorney Jennifer M. Hill

as counsel for Plaintiff. (See Mem. and Order, ECF No. 5.)

I.     Motion to Stay (ECF No. 14)

       Defendant asks the Court for an order staying all deadlines in this case, including

the issuance of an initial order, discovery, planning conference, initial disclosures and

scheduling of deadlines, pending the ruling on Defendant’s recent partial motion to

dismiss. (Motion to stay, ECF No. 14 at 1; Motion to dismiss; ECF No. 12.) The motion

to stay indicates defense counsel conferred with Ms. Hill, who had no objection to such a

stay of scheduling. (Id.)

       Although the motion to stay may be decided as unopposed, in spite of the lack of

objection, the Court independently undertook a review of the motion. On review of this
      Case 6:21-cv-01067-DDC-GEB Document 16 Filed 08/23/21 Page 2 of 4




case, the motion, and related authority, in its broad discretion1 the Court finds a stay of

scheduling appropriate at this time. Although Defendant’s motion to dismiss does not

seek dismissal of this case in its entirety, the resolution of the motion has the potential to

significantly narrow the issues remaining for discovery.2 Likewise, this potential

narrowing of the issues will assist Plaintiff in pursuing this action as a pro se litigant. (See

discussion below.) A stay of deadlines and discovery will conserve time and expense

both for the Court and the parties until the resolution of the motion to dismiss clarifies

precisely which claims will survive.3

II.    Provisional Appointment of Counsel

       Pursuant to the Memorandum and Order (ECF No. 5) which provisionally

appointed Jennifer Hill to represent Plaintiff, the Court undertook a review of Ms. Hill’s

limited appointment.

       As requested by the Court, Ms. Hill has completed her initial investigation of this

matter. Ms. Hill’s investigation included a review of the pleadings, in-person consultation

with plaintiff Jenifer A. VanHorn, and review of hundreds of pages of documentation.


1
  See Clinton v. Jones, 520 U.S. 681, 707 (1997) (“The District Court has broad discretion to stay
proceedings as an incident to its power to control its own docket.”) See also Kutilek v.
Gannon, 132 F.R.D. 296, 297 (D. Kan. 1990); Rubio ex rel. Z.R. v. Turner Unified Sch. Dist.
202, 2006 WL 681124, at *1 (D. Kan. March 14, 2006).
2
  See Coffman v. Hutchinson Community College, No. 17-4070-SAC-GEB, 2018 WL 994707, at
*3 (D. Kan. Feb. 21, 2018) (granting motion to stay and finding “a ruling on the motion to
dismiss will either dismiss the case entirely, or would surely narrow Plaintiff's extensive filings
to more defined claims.”); Schwab v. Kobach, No. 18-2488-DDC-GEB, 2019 WL 6771779, at
*2 (D. Kan. Dec. 12, 2019) (granting stay where the motion to dismiss had “potential to
completely dispose of Plaintiffs’ claims . . . or to narrow the issues remaining for discovery”).
3
  See Garrett’s Worldwide Enters., LLC, v. U.S., No. 14–2281–JTM-KMH, 2014 WL 7071713,
at *2 (finding a stay “legally appropriate and economical in terms of time and effort for the court,
counsel, and the litigants.”).
                                                 2
      Case 6:21-cv-01067-DDC-GEB Document 16 Filed 08/23/21 Page 3 of 4




Following Ms. Hill’s thorough review, the Court finds that Ms. Hill’s investigation

assists the Court in making its determination under the third (the merit of Plaintiff’s

claims) and fourth (Plaintiff’s ability to present her case) factors of the Tenth Circuit

decision in Castner v. Colorado Springs Cablevision.4

       After careful consideration of the pleadings, Ms. Hill’s investigation, and the

relevant factors in Castner, the Court finds that Plaintiff Jenifer VanHorn has the capacity

to present the case without counsel at this stage. Although the Court has concerns

regarding the merit of Plaintiff’s claims at this time, the Court recognizes that “its

perception of the merits and other factors relevant to the issue of appointment of counsel

may vary”5 as the case progresses. Postponing a decision to appoint counsel allows the

Court to gain more information about both the merits of Plaintiff’s claims and her

continued ability to present this case.6 For this reason, Plaintiff’s request for counsel—

although provisionally granted for the purpose of investigating the Castner factors—is

now denied without prejudice to later review.

       IT IS THEREFORE ORDERED that Jennifer M. Hill has fulfilled the purpose

of her provisional appointment based upon her investigation and consultation with

Plaintiff. She is relieved entirely from further professional obligations and duties arising

under the previous order.




4
  Castner v. Colorado Springs Cablevision, 979 F.2d 1417 (10th Cir. 1992). See discussion of the
Castner factors in the previous Memorandum and Order, ECF No. 5.
5
  Jones v. Maritz Research Co., Case No. 14-2467-SAC-GLR, 2014 WL 6632929, at *3.
6
  Id. (citing Ficken v. Alvarez, 146 F.3d 978, 981 (D.C.Cir.1998)).
                                               3
      Case 6:21-cv-01067-DDC-GEB Document 16 Filed 08/23/21 Page 4 of 4




       IT IS FURTHER ORDERED that Plaintiff Jenifer VanHorn’s request for

appointment of counsel is DENIED without prejudice.

       IT IS FURTHER ORDERED that the issuance of an initial order, discovery,

planning conference, initial disclosures and scheduling of deadlines are hereby stayed

pending resolution of the Motion to Dismiss (ECF No. 12). Following decision on that

Motion, in the event this matter proceeds in any fashion, an initial order will issue

expeditiously, establishing deadlines for the progress of this case.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 23rd day of August 2021.



                                                  s/ Gwynne E. Birzer
                                                  GWYNNE E. BIRZER
                                                  United States Magistrate Judge




                                              4
